Exhibit 10.1

EMPLOYMENT AGREEMENT

          AGREEMENT between Glacier Bancorp, Inc., hereinafter called “Company”,
and Michael J. Blodnick, hereinafter called “Executive”,

RECITALS

A.

Executive has served as President and Chief Executive Officer of the Company.

 

 

B.

The Company desires Executive to continue his employment at the Company under
the terms and conditions of this Agreement.

 

 

C.

Executive desires to continue his employment at the Company under the terms and
conditions of this Agreement.

AGREEMENT

1.

Employment. The Company agrees to employ Executive and Executive accepts
employment by the Company on the terms and conditions set forth in this
Agreement. Executive’s title will be President and Chief Executive Officer of
the Company. During the term of this Agreement, Executive will serve as a
director of the Company and of the Banks.

 

 

 

2.

Term. The term of this Agreement (“Term”) is one year, beginning on January 1,
2007.

 

 

 

3.

Duties. The Company will employ Executive as its President and Chief Executive
Officer. Executive will faithfully and diligently perform his assigned duties,
which are as follows:

 

 

 

 

(a)

Company Performance. Executive will be responsible for all aspects of the
Company’s performance, including without limitation, directing that daily
operational and managerial matters are performed in a manner consistent with the
Company’s policies.

 

 

 

 

(b)

Development and Preservation of Business. Executive will be responsible for the
development and preservation of banking relationships and other business
development efforts (including appropriate civic and community activities).

 

 

 

 

(c)

Report to Board. Executive will report directly to the Company’s board of
directors. The Company’s board of directors may, from time to time, modify
Executive’s title or add, delete, or modify Executive’s performance
responsibilities to accommodate management succession, as well as any other
management objectives of the Company. Executive will assume any additional
positions, duties and responsibilities as may reasonably be requested of him
with or without additional compensation, as appropriate and consistent with
Sections 3(a) and 3(b) of this Agreement.


--------------------------------------------------------------------------------




4.

Extent of Services. Executive will devote all of his working time, attention and
skill to the duties and responsibilities set forth in Section 3. To the extent
that such activities do not interfere with his duties under Section 3, Executive
may participate in other businesses as a passive investor, but (a) Executive may
not actively participate in the operation or management of those businesses, and
(b) Executive may not, without the Company’s prior written consent, make or
maintain any investment in a business with which the Company or its subsidiaries
has an existing competitive or commercial relationship.

 

 

 

5.

Company Board. During the term, the Company will use its best efforts to
nominate and recommend Executive for election to the Company’s board of
directors.

 

 

 

6.

Salary. Executive will receive an annual salary of $315,000.00, to be paid in
accordance with the Company’s regular payroll schedule. Subsequent salary
increases are subject to the Company’s annual review of Executive’s compensation
and performance.

 

 

 

7.

Incentive Compensation. During the Term, the Company’s board of directors will
determine the amount of bonus to be paid by the Company to Executive for that
year. In making this determination, the Company’s board of directors will
consider factors such as Executive’s performance of his duties and the safety,
soundness and profitability of the Company. Executive’s bonus will reflect
Executive’s contribution to the performance of the Company during the year, also
taking into account the nature and extent of incentive bonuses paid to
comparable senior officers at the Company. This bonus will be paid to Executive
no later than January 31 of the year following the year in which the bonus is
earned by Executive.

 

 

 

8.

Income Deferral. Executive will be eligible to participate in any program
available to the Company’s senior management for income deferral, for the
purpose of deferring receipt of any or all of the compensation he may become
entitled to under this Agreement.

 

 

 

9.

Vacation and Benefits.

 

 

 

 

(a)

Vacation and Holidays. Executive will receive four weeks of paid vacation each
year in addition to all holidays observed by the Company and its subsidiaries.
Executive may carry over, in the aggregate, up to four weeks of unused vacation
to a subsequent year. Any unused vacation time in excess of four weeks will not
accumulate or carry over from one calendar year to the next. Each calendar year,
Executive shall take not less than one (1) week vacation.

 

 

 

 

(b)

Benefits. Executive will be entitled to participate in any group life insurance,
disability, health and accident insurance plans, profit sharing and pension
plans and in other employee fringe benefit programs the Company may have in
effect from time to time for its similarly situated employees, in accordance
with and subject to any policies adopted by the Company’s board of directors
with respect to the plans or programs, including without limitation, any
incentive or employee stock option plan, deferred compensation plan, 401(k)
plan, and Supplemental Executive Retirement Plan (SERP). The Company through
this Agreement does not obligate itself to make any particular benefits
available to its employees.

2

--------------------------------------------------------------------------------




 

(c)

Business Expenses. The Company will reimburse Executive for ordinary and
necessary expenses which are consistent with past practice at the Company
(including, without limitation, travel, entertainment, and similar expenses) and
which are incurred in performing and promoting the Company’s business. Executive
will present from time to time itemized accounts of these expenses, subject to
any limits of the Company policy or the rules and regulations of the Internal
Revenue Service.

 

 

 

 

10.

Termination of Employment.

 

 

 

 

 

(a)

Termination by the Company for Cause. If the Company terminates Executive’s
employment for Cause (defined below) before this Agreement terminates, the
Company will pay Executive the salary earned and expenses reimbursable under
this Agreement incurred through the date of his termination. Executive will have
no right to receive compensation or other benefits for any period after
termination under this Section 10(a).

 

 

 

 

 

(b)

Other Termination by the Company. If the Company terminates Executive’s
employment without Cause before this Agreement terminates, or Executive
terminates his employment for Good Reason (defined below), the Company will pay
Executive for the remainder of the Term the compensation and other benefits he
would have been entitled to if his employment had not terminated.

 

 

 

 

 

(c)

Death or Disability. This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform his duties and obligations under this Agreement
for a period of 90 consecutive days as a result of a physical or mental
disability arising at any time during the term of this Agreement, unless with
reasonable accommodation Executive could continue to perform his duties under
this Agreement and making these accommodations would not pose an undue hardship
on the Company. If termination occurs under this Section 10(c), Executive or his
estate will be entitled to receive all compensation and benefits earned and
expenses reimbursable through the date Executive’s employment terminated.

 

 

 

 

 

(d)

Termination Related to a Change in Control.

 

 

 

 

 

 

(1)

Termination by Company. If the Company, or its successor in interest by merger,
or its transferee in the event of a purchase in an assumption transaction (for
reasons other than Executive’s death, disability, or Cause) (1) terminates
Executive’s employment within 3 years following a Change in Control (as defined
below), or (2) terminates Executive’s employment before the Change in Control
but on or after the date that any party either announces or is required by law
to announce any prospective Change in Control transaction and a Change in
Control occurs within six months after the termination, the Bank will provide
Executive with the payment and benefits described in Section 10(d)(3) below.

3

--------------------------------------------------------------------------------




 

 

(2)

Termination by Executive. If Executive terminates Executive’s employment, with
or without Good Reason, within three years following a Change in Control, the
Company will provide Executive with the payment and benefits described in
Section 10(d)(3) below.

 

 

 

 

 

 

(3)

Payments. If Section 10(d)(1) or (2) is triggered in accordance with its terms,
the Company will: (i) pay Executive in 36 monthly installments in an amount
equal to 2.99 times the Executive’s annual salary (determined as of the day
before the date Executive’s employment was terminated) and (ii) maintain and
provide for 2.99 years following Executive’s termination, at no cost to
Executive, the benefits described in Section 9(b) to which Executive is entitled
(determined as of the day before the date of such termination); but if
Executive’s participation in any such benefit is thereafter barred or not
feasible, or discontinued or materially reduced, the Company will arrange to
provide Executive with either benefits substantially similar to those benefits
or a cash payment of substantially similar value in lieu of the benefits.

 

 

 

 

 

(e)

Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:

 

 

 

 

 

 

(1)

the total of the payments and benefits described in Section 10(d)(3) will be
less than the amount that would cause them to be a “parachute payment” within
the meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;

 

 

 

 

 

 

(2)

the payment and benefits described in Section 10(d)(3) will be reduced by any
compensation (in the form of cash or other benefits) received by Executive from
the Company or its successor after the Change in Control; and

 

 

 

 

 

 

(3)

Executive’s right to receive the payments and benefits described in Section
10(d)(3) terminates (i) immediately if before the Change in Control transaction
closes, Executive terminates his employment without Good Reason, or the Company
terminates Executive’s employment for Cause, or (ii) three years after a Change
of Control occurs.

 

 

 

 

 

(f)

Return of Bank Property. If and when Executive ceases, for any reason, to be
employed by the Company, Executive must return to the Company all keys, pass
cards, identification cards and any other property of the Company. At the same
time, Executive also must return to the Company all originals and copies
(whether in memoranda, designs, devices, diskettes, tapes, manuals, and
specifications) which constitute proprietary information or material of the
Company and its subsidiaries. The obligations in this paragraph include the
return of documents and other materials which may be in his desk at work, in his
car, in place of residence, or in any other location under his control.

4

--------------------------------------------------------------------------------




 

(g)

Cause. “Cause” means any one or more of the following:

 

 

 

 

 

 

(1)

Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 

 

 

 

 

 

(2)

Conviction of a crime in connection with his duties;

 

 

 

 

 

 

(3)

Conduct demonstrably and significantly harmful to the Company, as reasonably
determined on the advice of legal counsel by the Company’s board of directors;
or

 

 

 

 

 

 

(4)

Permanent disability, meaning a physical or mental impairment which renders
Executive incapable of substantially performing the duties required under this
Agreement, and which is expected to continue rendering Executive so incapable
for the reasonably foreseeable future.

 

 

 

 

 

(h)

Good Reason. “Good Reason” means only any one or more of the following:

 

 

 

 

 

 

(1)

Reduction of Executive’s salary or reduction or elimination of any compensation
or benefit plan benefiting Executive, unless the reduction or elimination is
generally applicable to substantially all Company employees (or employees of a
successor or controlling entity of the Company) formerly benefited;

 

 

 

 

 

 

(2)

The assignment to Executive without his consent of any authority or duties
materially inconsistent with Executive’s position as of the date of this
Agreement;

 

 

 

 

 

 

(3)

The material breach of this Agreement by the Company, or

 

 

 

 

 

 

(4)

A relocation or transfer of Executive’s principal place of employment outside
Flathead County, Montana.

 

 

 

 

 

(i)

Change in Control. “Change in Control” means a change “in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company, within the meaning of Section 280G of the Internal Revenue Code.

 

 

 

 

11.

Confidentiality. Executive will not, after the date this Agreement was signed,
including during and after its Term, use for his own purposes or disclose to any
other person or entity any confidential business information concerning the
Company or its business operations or that of its subsidiaries, unless (1) the
Company consents to the use or disclosure of confidential information; (2) the
use or disclosure is consistent with Executive’s duties under this Agreement, or
(3) disclosure is required by law or court order. For purposes of this
Agreement, confidential business information includes, without limitation, trade
secrets (as defined under the Montana Uniform Trade Secrets Act, Montana Code
§30-14-402), various confidential information on investment management
practices, marketing plans, pricing structure and technology of either the
Company or its subsidiaries. Executive will also treat the terms of this
Agreement as confidential business information.

5

--------------------------------------------------------------------------------




12.

Noncompetition. During the Term of this Agreement and for a period of three
years after Executive’s employment with the Company has terminated, Executive
will not, directly or indirectly, as a shareholder, director, officer, employee,
partner, agent, consultant, lessor, creditor or otherwise:

 

 

 

 

(a)

provide management, supervisory or other similar services to any person or
entity engaged in any business in counties in which the Company or its
subsidiaries may have a presence which is competitive with the business of the
Company or a subsidiary as conducted during the term of this Agreement or as
conducted as of the date of termination of employment, including any preliminary
steps associated with the formation of a new bank.

 

 

 

 

(b)

persuade or entice, or attempt to persuade or entice any employee of the Company
or a subsidiary to terminate his/her employment with the Company or a
subsidiary.

 

 

 

 

(c)

persuade or entice or attempt to persuade or entice any person or entity to
terminate, cancel, rescind or revoke its business or contractual relationships
with the Company or its subsidiaries.

 

 

 

13.

Enforcement.

 

 

 

 

(a)

The Company and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and the Company, the
agreements referred to in Sections 11 and 12 (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of the Company and its subsidiaries confidential information,
goodwill and other protectable interests. If a court of competent jurisdiction
should decline to enforce any of those covenants and agreements, Executive and
the Company request the court to reform these provisions to restrict Executive’s
use of confidential information and Executive’s ability to compete with the
Company to the maximum extent, in time, scope of activities and geography, the
court finds enforceable.

 

 

 

 

(b)

Executive acknowledges the Company will suffer immediate and irreparable harm
that will not be compensable by damages alone if Executive repudiates or
breaches any of the provisions of Sections 11 or 12 or threatens or attempts to
do so. For this reason, under these circumstances, the Company, in addition to
and without limitation of any other rights, remedies or damages available to it
at law or in equity, will be entitled to obtain temporary, preliminary and
permanent injunctions in order to prevent or restrain the breach, and the
Company will not be required to post a bond as a condition for the granting of
this relief.

6

--------------------------------------------------------------------------------




14.

Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 11 and 12 and that the
Company is entitled to require him to comply with these Sections. These Sections
will survive termination of this Agreement. Executive represents that if his
employment is terminated, whether voluntarily or involuntarily, Executive has
experience and capabilities sufficient to enable Executive to obtain employment
in areas which do not violate this Agreement and that the Company’s enforcement
of a remedy by way of injunction will not prevent Executive from earning a
livelihood.

 

 

 

15.

Arbitration.

 

 

 

 

(a)

Arbitration. At either party’s request, the parties must submit any dispute,
controversy or claim arising out of or in connection with, or relating to, this
Agreement or any breach or alleged breach of this Agreement, to arbitration
under the American Arbitration Association’s rules then in effect (or under any
other form of arbitration mutually acceptable to the parties). A single
arbitrator agreed on by the parties will conduct the arbitration. If the parties
cannot agree on a single arbitrator, each party must select one arbitrator and
those two arbitrators will select a third arbitrator. This third arbitrator will
hear the dispute. The arbitrator’s decision is final (except as otherwise
specifically provided by law) and binds the parties, and either party may
request any court having jurisdiction to enter a judgment and to enforce the
arbitrator’s decision. The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action. This
prevailing party is entitled to reimbursement from the other party for its costs
and expenses, including reasonable attorneys’ fees.

 

 

 

 

(b)

Governing Law. All proceedings will be held at a place designated by the
arbitrator in Flathead County, Montana. The arbitrator, in rendering a decision
as to any state law claims, will apply Montana law.

 

 

 

 

(c)

Exception to Arbitration. Notwithstanding the above, if Executive violates
Section 11 or 12, the Company will have the right to initiate the court
proceedings described in Section 13(b), in lieu of an arbitration proceeding
under this Section 15.

 

 

 

16.

Miscellaneous Provisions.

 

 

 

 

(a)

Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.

 

 

 

 

(b)

Binding Effect. This Agreement will bind and inure to the benefit of the
Company’s, its subsidiaries’ and Executive’s heirs, legal representatives,
successors and assigns.

7

--------------------------------------------------------------------------------




 

(c)

Litigation Expenses. If either party successfully seeks to enforce any provision
of this Agreement or to collect any amount claimed to be due under it, this
party will be entitled to reimbursement from the other party for any and all of
its out-of-pocket expenses and costs including, without limitation, reasonable
attorneys’ fees and costs incurred in connection with the enforcement or
collection.

 

 

 

 

(d)

Waiver. Any waiver by a party of its rights under this Agreement must be written
and signed by the party waiving its rights. A party’s waiver of the other
party’s breach of any provision of this Agreement will not operate as a waiver
of any other breach by the breaching party.

 

 

 

 

(e)

Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of his rights or
duties under this Agreement.

 

 

 

 

(f)

Amendment. This Agreement may be modified only through a written instrument
signed by both parties.

 

 

 

 

(g)

Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.

 

 

 

 

(h)

Governing Law and Venue. This Agreement will be governed by and construed in
accordance with Montana law, except to the extent that certain regulatory
matters may be governed by federal law. The parties must bring any legal
proceeding arising out of this Agreement in Flathead County, Montana.

 

 

 

 

(i)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together will
constitute one and the same instrument.

 

 

 

 

Signed this 27th day of December, 2006.


 

 

 

GLACIER BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Everit A Sliter

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Everit A. Sliter, Chairman

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James H. Strosahl

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

James H. Strosahl, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Blodnick

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Michael J. Blodnick

8

--------------------------------------------------------------------------------